Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2, 4, 5, 19 – 21 are amended.
Claims 9 – 18 are canceled.
Claims 22 – 30 are new.
Claims 1 – 8 and 19 – 30 are pending and under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 19 - 22, 29, 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 20180022310 A1 to Olson (“Olson”).

Regarding claim 1, Olson teaches a cargo protection method, comprising: determining whether an unmanned aerial vehicle is in a falling state (no longer able to sustain flight) or not according to a current acceleration in a vertical direction of the unmanned aerial vehicle and a current vertical distance from the unmanned aerial vehicle to the ground – substantial drop straight to the ground ¶0003 - (abstract; ¶¶0034); and opening (deploying) at least one airbag (safety components 120, 121, 122) in a cargo hold (items 120-122 are in their respective housings) of the unmanned aerial vehicle in a case where the unmanned aerial vehicle is in the falling state to protect a cargo in the cargo hold (¶¶0006, 0007, 0016 - 0018, 0028, 0034, 0038 at least).

Regarding claim 2, Olson’s teaching, wherein the determining of whether the unmanned aerial vehicle is in the falling state or not according to the current acceleration in the vertical direction of the unmanned aerial vehicle and the current vertical distance from the unmanned aerial vehicle to the ground comprises: detecting the current acceleration in the vertical direction (altitude/acceleration) of the unmanned aerial vehicle (¶¶0009; 0032-0035) detecting the current vertical distance (altitude) from the unmanned aerial vehicle to the ground in a case where the current acceleration reaches an acceleration threshold (acceleration limit as measured by the accelerometers; ¶¶0034-0035); and determining (when the values are compared) that the unmanned aerial vehicle is in the falling state in a case where the current vertical distance is lower than a distance threshold (¶0034-0035 at least).

Regarding claim 19, Olson teaches a cargo protection device comprising a processor and a memory coupled to the processor and storing instructions (¶¶0009, 0030 – 0034) that when executed by the processor, cause the processor to: determine whether an unmanned aerial vehicle is in a falling state (no longer able to sustain flight) or not according to a current acceleration in a vertical direction of the unmanned aerial vehicle and a current vertical distance from the unmanned aerial vehicle to the ground -substantial drop straight to the ground ¶0003 - (abstract; ¶¶0034); and open (deploy) at least one airbag (safety components 120, 121, 122) in a cargo hold (items 120-122 are in their respective housings) of the unmanned aerial vehicle in a case where the unmanned aerial vehicle is in the falling state to protect a cargo in the cargo hold (¶¶0006, 0007, 0016 - 0018, 0028, 0034, 0038 at least).

Regarding claim 20, Olson teaches a non-transitory computer-readable storage medium storing computer program instructions, when executed by a processor, cause the processor to (¶¶0009, 0030 – 0034) that when executed by the processor, cause the processor to: determine whether an unmanned aerial vehicle is in a falling state (no longer able to sustain flight) or not according to a current acceleration in a vertical direction of the unmanned aerial vehicle and a current vertical distance from the unmanned aerial vehicle to the ground -substantial drop straight to the ground ¶0003 - (abstract; ¶¶0034); and open (deploy) at least one airbag (safety components 120, 121, 122) in a cargo hold (items 120-122 are in their respective housings) of the unmanned aerial vehicle in a case where the unmanned aerial vehicle is in the falling state to protect a cargo in the cargo hold (¶¶0006, 0007, 0016 - 0018, 0028, 0034, 0038 at least).

Regarding claim 21, Olson’s teaching, wherein the determining of whether the unmanned aerial vehicle is in the falling state or not according to the current acceleration in the vertical direction of the unmanned aerial vehicle and the current vertical distance from the unmanned aerial vehicle to the ground comprises: detecting the current acceleration in the vertical direction (altitude/acceleration) of the unmanned aerial vehicle (¶¶0009; 0032-0035) detecting the current vertical distance (altitude) from the unmanned aerial vehicle to the ground in a case where the current acceleration reaches an acceleration threshold (acceleration limit as measured by the accelerometers; ¶¶0034-0035); and determining (when the values are compared) that the unmanned aerial vehicle is in the falling state in a case where the current vertical distance is lower than a distance threshold (¶0034-0035 at least).

Regarding claim 22, Olson’s teaching, wherein the determining of whether the unmanned aerial vehicle is in the falling state or not according to the current acceleration in the vertical direction of the unmanned aerial vehicle and the current vertical distance from the unmanned aerial vehicle to the ground comprises: detecting the current acceleration in the vertical direction (altitude/acceleration) of the unmanned aerial vehicle (¶¶0009; 0032-0035) detecting the current vertical distance (altitude) from the unmanned aerial vehicle to the ground in a case where the current acceleration reaches an acceleration threshold (acceleration limit as measured by the accelerometers; ¶¶0034-0035); and determining (when the values are compared) that the unmanned aerial vehicle is in the falling state in a case where the current vertical distance is lower than a distance threshold (¶0034-0035 at least).

Regarding claim 29, Olson’s teaching further comprising plurality of airbags (120 - 122) arranged around the cargo in the cargo hold of the unmanned aerial vehicle (see figs. 1A-1B).

Regarding claim 30, Olson’s teaching, wherein the airbags are explosive-type airbags (Olson’s airbags are gas compressed), which are divided into at least one airbag group according to the position of the airbags, and airbags in each of the at least one airbag group are connected to the same ignition device in parallel (figs. 1A-1B illustrate a parallel configuration; note also ¶¶0012, 0024, 0025, 0029, and 0034).

Allowable Subject Matter
Claims 3 – 8 and 23 - 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In the context of UAV/cargo protection, the prior art of record fail to teach, in combination with other limitations, determining a type of an obstacle below the unmanned aerial vehicle and a direction of the obstacle relative to the unmanned aerial vehicle according to the information obtained 4Docket No. 530567USPreliminary Amendment from scanning the ground with a radar on the unmanned aerial vehicle in the case where the unmanned aerial vehicle is in the falling state; determining open time for at least one airbag corresponding to the direction according to the type of the obstacle below the unmanned aerial vehicle and the direction of the obstacle relative to the unmanned aerial vehicle; and opening the airbag corresponding to the open time when the open time is reached; a preset time interval after opening the airbag, wherein the preset time interval is set according to the type of obstacle.

The prior art of record, in addition to the above, fail to teach, 
reconstructing an echo for a target point in an image of a region of interest obtained from scanning the ground with the radar on the unmanned aerial vehicle; extracting a time domain feature and a frequency domain feature of the echo of the target point based on each of different azimuth angles to generate a time domain feature sequence and a frequency domain feature sequence of the target point, respectively; inputting the time domain feature sequence and the frequency domain feature sequence of the target point into a hidden Markov model to obtain output probabilities of the time domain feature sequence and the frequency domain feature sequence of the target point under the hidden Markov model, respectively; and determining the type of the obstacle corresponding to the target point according to the probabilities of the time domain feature sequence and the frequency domain feature sequence of the target point under the hidden Markov model.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/         Primary Examiner, Art Unit 3663